Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 26, 2020

                                       No. 04-20-00358-CR

                                      Ernest GONZALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 18-05-0171-CRA
                            Honorable Lynn Ellison, Judge Presiding


                                         ORDER

         Appellant’s brief was originally due October 12, 2020. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to November 11, 2020.
On October 25, 2020, 2020, appellant filed a motion requesting an additional extension of time
to file the brief until December 11, 2020, for a total extension of 60 days. After consideration, we
GRANT the motion and ORDER appellant to file his brief by December 11, 2020.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court